Citation Nr: 1610330	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or housebound status due to service-connected disabilities.

2.  Entitlement to a compensable disability rating for bilateral hearing loss; otosclerosis, right, post-operative stapedectomy. 


REPRESENTATION

Veteran represented by:	Cheryl A. Savage, One-Time Representative


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957 and from January 1958 to February 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the May 2012 decision, the RO, in relevant part, denied entitlement to a compensable disability rating for the service-connected hearing loss disability.  

In the September 2013 decision, the RO, in relevant part, denied entitlement to SMC based on A&A/housebound status.

The Veteran has provided a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the above-listed representative in conjunction with the claims currently before the Board.  This is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.  

In April and May 2015, the Veteran and his representative submitted argument regarding service connection for additional eye disabilities.  They have not submitted a claim or intent to file a claim as described in 38 C.F.R. § 3.155(a), (b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Following issuance of the May 2012 rating decision that denied entitlement to a compensable disability rating for the Veteran's service-connected hearing loss disability, he submitted an October 2012 supplemental claim contesting the assigned rating.  The Veteran's submission met the then existing requirements for a timely notice of disagreement with the May 2012 decision.  The Board is required to remand this matter for issuance of an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

This issue is inextricably intertwined with the claim for special monthly compensation based on the need for aid and attendance or housebound status.

The Veteran has submitted examination reports completed by private treatment providers, most recently in November 2013.  Recent contentions suggest that the service connected eye disability may have worsened.  A VA examination is warranted. 

Accordingly, this appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case with respect to the issue of entitlement to a higher disability rating for bilateral hearing loss; otosclerosis, right, post-operative stapedectomy.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

2.  Afford the Veteran a VA examination for aid and attendance or housebound status.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





